                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 PLANNED PARENTHOOD OF OHIO                       : Case No. 1:15-cv-568
 SOUTHWEST REGION, et al.,                        :
                                                  : Judge Michael R. Barrett
                   Plaintiffs,                    :
         vs.                                      :
                                                  :  NOTICE OF DEPOSITIONS
 RICHARD HODGES,                                  :
                                                  :
                   Defendants.                    :
                                                  :
                                                  :

       Plaintiffs give notice that the following depositions will be taken remotely by Plaintiffs’

counsel. The depositions will be taken before a court reporter and notary public pursuant to the

Federal Rules of Civil Procedure. The depositions shall continue from day to day until

completed. All testimony shall be recorded by video and/or by stenographic means.

       The parties agree that each party, each counsel for each party, and the court reporter may

participate remotely via video conferencing. Counsel for the witnesses may participate remotely

or in person with the witness. All exhibits that can be anticipated being used in advance of the

deposition shall be emailed to all counsel, the witness, and the court reporter as far in advance as

possible, but no later than 1 hour before the start of each deposition. The attorney proffering any

exhibit shall make sure the court reporter has a copy of the exhibit. The parties agree that any

exhibit not marked before the deposition may be marked by the court reporter after the

deposition.

 Date              Time               Location                              Deponent
 May 27, 2020      9:00-11:00 a.m.    Remotely or Office of the Ohio        Richard Hodges
                                      Attorney General Constitutional
                                      Offices Section
                                      30 East Broad Street, 16th Floor
                                      Columbus, Ohio 43215
May 27, 2020   12:30-2:30 p.m.   Remotely or Office of the Ohio       Lance Himes
                                 Attorney General
                                 Constitutional Offices Section
                                 30 East Broad Street, 16th Floor
                                 Columbus, Ohio 43215


                                                Respectfully submitted,


Carrie Y. Flaxman                                /s/Jennifer L. Branch
Planned Parenthood Federation of America         Jennifer L. Branch #0038893
1110 Vermont Avenue, NW, Suite 300               Trial Attorney for Plaintiffs
Washington, DC 20005                             Alphonse A. Gerhardstein #0032053
(202) 973-4800                                   GERHARDSTEIN & BRANCH CO. LPA
(202) 296-3480 (fax)                             441 Vine Street, Suite 3400
carrie.flaxman@ppfa.org                          Cincinnati, OH 45202
jennifer.keighley@ppfa.org                       (513) 621-9100
Admitted Pro Hac Vice                            (513) 345-5543 (fax)
                                                 agerhardstein@gbfirm.com
                                                 jbranch@gbfirm.com
                                                 Counsel for Plaintiffs Planned
                                                 Parenthood Southwest Ohio Region
                                                 and Women’s Med Group
                                                 Professional Corporation

B. Jessie Hill #0074770                         Julia Kaye
Cooperating Counsel for the ACLU of Ohio        Brigitte Amiri
Case Western Reserve Univ., School of Law       Elizabeth Watson
11075 East Boulevard                            American Civil Liberties Union
Cleveland, Ohio 44106                           Foundation
(216) 368-0553                                  125 Broad Street, 18th Floor
(216) 368-2086 (fax)                            New York, NY 10004
bjh11@cwru.edu                                  (212) 284-7358
Co-Counsel for Women’s Med Group                (212) 549-2651 (fax)
Professional Corporation                        jkaye@aclu.org
                                                bamiri@aclu.org
                                                ewatson@aclu.org
                                                Admitted Pro Hac Vice
                                                Of-Counsel for Plaintiff Women’s Med
                                                Group Professional Corporation


Ruth E. Hartman #0078860                        Freda J. Levenson #0045916
Michael E. Mumford #0073931                     ACLU of Ohio Foundation, Inc.

                                            2
  BAKER HOSTETLER LLP                                4506 Chester Avenue
  Key Tower                                          Cleveland, OH 44103
  127 Public Square, Suite 2000                      (216) 472-2220
  Cleveland, OH 44114                                (216) 472-2210 (fax)
  (216) 621-0200                                     flevenson@acluohio.org
  (216) 696-0740 (fax)                               Of-Counsel for Plaintiff Women’s Med
  mmumford@bakerlaw.com                              Group Professional Corporation
  rhartman@bakerlaw.com
  Attorneys for Plaintiff Women’s Med Group
  Professional Corporation




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020 a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail and email upon all parties for whom

counsel has not yet entered an appearance electronically.

                                                      /s/ Jennifer L. Branch
                                                      Trial Attorney for Plaintiffs




                                                 3
